DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 22 and 29 recites the broad recitations (iv) mono-functional vinylamide monomer; and (vi) a mono-functional (meth) acrylate monomer and the claim also recites a mono-functional acrylamide monomer which is a specific type/species of vinylamide monomer, as well as, a monofunctional cyanoacrylate monomer which is a specific type of (meth) acrylate monomer, in addition, sets forth monofunctional acryloyl monomer; however, (meth) acrylate, as written, implies both acryloyl and methacrylol groups which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 22 and 29 recites the broad recitation a [sic] 1 or more functional vinylamide oligomer, as well as, a [sic] 1 or more functional (meth) acrylate oligomer, and the claim also recites a [sic] 1 or more functional vinylamide oligomer; and (vi) a [sic] 1 or more functional (meth) acrylate oligomer and the claim also recites a [sic] 1 or more functional acrylamide oligomer which is a specific type/species of vinylamide oligomer, as well as, a 1 or more functional cyanoacrylate oligomers which is a specific type of (meth) acrylate monomer, in addition, sets forth a [sic] 1 or more functional acryloyl oligomer; however, (meth) acrylate oligomer, as written, implies both acryloyl and methacrylol oligomers which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 1, 22 and 29:  The claims set forth a molar bond ratio of the reactive ethylenically unsaturated groups of the reactive mono-functional species to the reactive ethylenically unsaturated groups of the multi-functional reactive species.  It is unclear how a mono-functional species may comprise ethylenically unsaturated groups; since groups implies more than one ethylenically unsaturated group and a mono-functional species only has one functional species.  Is applicant intending for the mono-functional species to comprise over reactive groups, such as hydroxyl (OH), amine (RNH2), or the like?  Clarification is requested. 
It is deemed the terms “mono-functional species” and “multi-functional species” lacks antecedent basis in the claim.  It’s unclear if applicant is referring to the multi-functional methacrylate or acrylate oligomer as the multi-functional species found in lines 3-4.  Its unclear if applicant is referring to the mono-functional monomer as the monofunctional species in line 5.  Clarification is requested. 
Claims 8 and 29 requires the oligomer and the monomer to have different reaction rates (claim 8)/speeds (claim 29); however, it is unclear which method of obtaining reaction rate/speed is dependent on since reaction rate/speed can have many different influencing factors, such as reaction rate based on concentration of different reactive components; base on the number of and type of reactive species (di- vs mono- or tri- or higher or acryloyl or methacryloyl) and/or order of addition of said reactive species; as on pressure , based on solvent in the system, radiation wavelength exposure, catalyst type, surface area, and solubility.  Clarification is requested. 
In claim 26, it is unclear what applicant intends for the difference between pixel polymerization and voxel polymerization to mean since a pixel actually represents a small volume element, or voxel.  Claim 26 requires pixel or voxel polymerization:  It is unclear if applicant is intending from the polymerization to be a single photon polymerization or a two-photon polymerization exposure?  Is applicant intending for pixel polymerization to mean obtaining a flat 2-D image, such as image or a film, such as inkjet printing or blanket film formation?  Is applicant intending for voxel polymerization to mean polymerizing to obtain a 3D image, such as by additive manufacturing (photolithography, DLP or SLA).  Clarification is requested.
Claim 27 requires irradiating with patterned irradiation.  It is unclear if applicant is intending to mean to irradiated the composition through a photomask?  Does applicant intend for patterned irradiation to mean irradiation via radiation having multiple wavelengths in one exposure, such as UV and VIS?  Does applicant intend for patterned radiation to mean multiple radiation exposures each with different wavelengths of light?  Clarification is requested.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 9, 12-13, 22 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is deemed the terms “mono-functional species” and “multi-functional species” lacks antecedent basis in the claims 1, 12-13, 22, and 29.  The monomeric or oligomeric species in claim 9 lacks basis from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-18, and 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rolland et al. (US Serial No. 2016/0137839).

Regarding claims 1 and 22: Rolland et al. teaches, in an example embodiment a polymerizable liquid comprising a mix of Sartomer CN2920 (urethane acrylate oligomer, i.e. reactive oligomer, instant vii), N-vinyl caprolactam (reactive monomer), and N-vinylpyrrolidone (reactive monomer, instant iv) [0323], and  cured via ultraviolet lamp [0322] to for a flexible 3D object [0322], wherein the molar bond ratio of the reactive ethylenically unsaturated groups of the reactive monofunctional monomer to the reactive ethylenically unsaturated groups of the reactive multi-functional species is 7.61 (as calculated by examiner, see below).
N-vinyl pyrrolidone: 22 / 111.14 (MW) = 0.19795 (molar ratio) *1 = 0.19795
(functionality= 1)
Sartomer® CN9782:  65 / 5000 (MW) = 0.013 (molar ratio) * 2 = 0.026
(functionality= 2)
				Molar bond ratio: 0.19795 / 0.026 = 7.6.
The Examiner notes that “hardenable by a single reaction mechanism forming a photoplastic material” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113. The Examiner also points out that “hardenable” merely requires the composition to be capable of being hardened by a single reaction mechanism.  Rolland the composition liquids in the teachings are useful in methods for forming 3D objects [0317 and 0322], via DLP [0122].  

Regarding claim 2: Rolland et al. teaches employing a blend of 65/33/2/0.25 blend of Sartomer CN2920/N-vinyl caprolactam/N-vinyl pyrrolidone/PPO initiator (photoinitiator), which equates to 0.12 wt. % of photoinitiator in the total composition (as calculated by Examiner) [0323],

Regarding claims 3 and 4: Rolland et al. teaches specific properties related to a Young’s modulus, tensile Strength, and percent elongation at break, but fails to explicitly teach the properties required by instant claims 3 and 4. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. According to the original specification, polymerizable liquids prepared from a reactive oligomer and a reactive monomer, has a toughness as defined by a utilization curve [0012-0013], Therefore, the claimed effects and physical properties, i.e. toughness, would necessarily be present in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II.

Regarding claim 5: the Examiner notes that the polymerizable liquid of Rolland et al. has “prescribed mechanical properties.” The Examiner notes that “prescribed mechanical properties” is broad since there is not specific limitations as to which requirements are needed for said mechanical properties (i.e. all liquids/cured compounds will have some type of mechanical property).
Regarding claim 8: Rolland et al. teaches the oligomers and monomers, as set forth above, are both photopolymerizable [0322-0332] and inherently two different have different reaction rates being two different species reacting under the same conditions.
Regarding claim 9: Rolland et al. teaches the solubility of organic liquid resin inks can be dramatically decreased by a number of known parameters including increasing the crosslink density of the window material or increasing the molecular weight of the liquid resin ink [0124] (i.e. during polymerization of the monomer/oligomer mixture, the molecular weight of the liquid resin increases, thus effecting solubility).
Regarding claim 10: Rolland et al. teaches resultant interpenetrating polymer networks (i.e. material with more than one glass transition temperature)— [0324, 0326].

Regarding claim 11: Rolland et al. teaches a resulting interpenetrating polymer network, but does not explicitly disclose wherein the polymerization creates a material with two different glass transition temperatures, with a difference in Tg by at least 60°C.  However, Rolland et al. teaches a preferred embodiment requiring a mixture of Sartomer CN2920 (urethane acrylate oligomer), N-vinyl caprolactam, and N-vinylpyrrolidone, with a photoinitiator, in similar amounts as those required by the instant application [instant Examples 7 and 8]. The Examiner points out that Example 7 requires a urethane acrylate oligomer, N-vinyl caprolactam, and N-vinylpyrrolidone with a photoinitiator, thus is it the Examiner’s position that the mixture of Rolland et al. would also result in a material with two different glass transition temperatures, with a difference in Tg by at least 60°C. The reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II.

Regarding claims 14-16: the limitations of these claims are all intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.

Regarding claim 17; Rolland et al. teaches the materials of the present invention may be sequentially changed to form a product having multiple distinct segments with different tensile properties, while still being a unitary product with the different segments covalently coupled to one another [0325].

Regarding claim 18: Rolland et al. does not explicitly disclose wherein the polymerizable liquid is non-toxic. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. According to the original specification, polymerizable liquids prepared from a reactive oligomer and a reactive monomer (e.g. urethane acrylate and N-vinyl compounds; see Examples) are have low toxicity [0109] or are non-toxic [0009, 0027], Therefore, the claimed effects and physical properties, i.e. toxicity, would necessarily be present in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II.
Regarding claims 22-30, the mixing of the above disclosed compositions, as well as, the cured articles are deemed to read on these claims.  Rolland teaches the 3D objects obtained is a medical device and/or an implantable medical device--[0361].  Rolland teaches the products obtained by the process can have a variety of properties, such as hydrogel—see [0229].  Rolland teaches polymerizing by pixel polymerization and altering the polymerization/irradiation step to allow for changes in shape of said article/object.  Rolland, further, teaches irradiating with patterned irradiation—see [0176].  

Claim(s) 12-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rolland et al. (US Serial No. 2016/0137839), as applied to claim 1 above, when taken with Krawczyk et al. (US Serial No. 2008/0292807).

Rolland et al. teaches the basic claimed polymerizable liquid resin, as set forth above, with respect to claim 1.
Regarding claims 12-13 and 19-20: Rolland et al. teaches, in an example embodiment, a 65/22/13 mixture of Sartomer CN9782 (urethane diacrylate oligomer)/N-vinyl pyrrolidone/diethylene glycol diacrylate [0322], The molar bond ratio of the monomers to oligomer (based on the number of functional groups, weight percent, and molecular weight, as defined in the instant specification) would be between 44:1 and 154:1 (as calculated by the Examiner). The Examiner notes that the calculations were done based on the urethane diacrylate oligomer having a molecular weight ranging between 7,000 g/mol and 25,000 g/mol.

Krawczyk et al. provides evidence showing Sartomer CN9782 is diacrylate urethane oligomer having a high molecular weight ranging from 7,000 g/mol and 25,000 g/mol [0047],

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0137839).

Rolland et al. teaches the basic claimed polymerizable liquid resin, as set forth above, with respect to claim 1.

Regarding claims 6 and 7: Rolland et al. teaches the polymerizable liquid may optionally further comprise a non-reactive light absorbing pigment or dye which is present in an amount of 0.001 or 0.01 to 10 percent by weight, and optionally further include a filler [0045-0046], Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir); See MPEP §2123. Rolland et al. does not specifically disclose an embodiment containing a non-reactive light absorbing pigment and a filler. However, a person of ordinary skill in the art would have found it obvious to prepare a polymerizable liquid containing a non-reactive light absorbing pigment and a filler based on the overall teachings of Rolland et al., and would have been motivated to do so since Rolland et al. suggests that the polymerizable liquid can contain a non-reactive light absorbing pigment and a filler [0045-0046].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,239,255. Although the claims at issue are not identical, they are not patentably distinct from each other because they comprise overlapping subject matter.  Both set forth a free radical polymerizable liquid comprising the same components (i) and (II), wherein (ii) comprises at least one reactive monomer functional monomer of (i) to (xi).  The primary difference is US’255 sets forth (i)cy calculation of the molar bond ratio at least 25 % of the polymerizable liquid and the (ii) by calculation of the molar bond ratio is at least 25 % of the polymerizable composition.  However, it can be seen in instant claim 12, the molar bond ratios for both (i) and (ii) are at least 25 %, respectively, in the polymerizable composition.  Therefore, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).
Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/201,325 (US2021/0221048). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth energy polymerizable liquids comprising the same components in the same molar ratio:  a reactive oligomer being at least one of (i) a multi-functional methacrylate oligomer and (ii) a multi-functional acrylate oligomer; and a reactive monofunctional monomer being selected from at least one of components (i) to (xiv), as defined in both claim sets in a molar ratio of monofunctional species to multifunctional species is at least 5:1.  The primary difference is said copending sets forth said energy polymerizable liquid is used in a method of forming a 3D object and the instant claims set forth said energy polymerizable liquid, a method for forming said liquid by mixing and a cured article obtained by curing said liquid.  It is deemed methods for obtaining 3D objects are intended in said instant claims, as evidenced by the future intended limitations of the preambles, as well as, found in instant claims 15-16 and 23-25.  It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc